Citation Nr: 0511744	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for Dependency and 
Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1949 to July 1950.  
He died in August 1995.  The appellant is his surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 2000 and 
September 2003 by the Department of Veterans Affairs (VA) 
Waco, Texas, Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her substantive appeal statement of February 2004, the 
appellant did not check a box to request a hearing before the 
Board.  Subsequently, however, in correspondence dated in 
January 2005, she indicated that she wanted a local Board 
hearing.  Then, in a letter dated in February 2005, she 
stated that she desired a Board video hearing.  

The request for a hearing before a Member of the Board which 
the appellant made remains unsatisfied.  This hearing must be 
scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.704).  



Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should contact the appellant to 
clarify whether she desires a hearing 
before a traveling member of the Board or 
a Board video hearing.  Then, the RO 
should add the appellant's name to the 
appropriate schedule of hearings.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

